EXHIBIT 10.26

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Agreement is between John Hopkins (“Executive”) and Labor Ready, Inc. or
the Labor Ready, Inc. subsidiary employing Executive (“Labor Ready” or the
“Company”), and is effective as of March 21, 2005.

 

RECITALS

 

A.            Executive has served in a management or executive capacity with
Labor Ready since March 2001 and as of the date of this Agreement serves in the
role of Regional Vice President.  In this capacity, Executive has served a key
role on the executive team and has had company-wide management responsibility,
including responsibility for affiliates of Labor Ready.  Additionally, Executive
has had and is expected to continue to have access to confidential and propriety
information of Labor Ready which is vital to the ability of Labor Ready and its
affiliates to compete in all of its locations.  Executive’s entering into this
Agreement is a condition of continued employment and continued access to such
materials.

 

B.            Executive and Labor Ready have entered into a contract dated March
3, 2001 (“Previous Employment Agreement”).  The Previous Employment Agreement is
of an indeterminate term.

 

C.            Executive wishes to continue employment with Labor Ready and Labor
Ready wishes to continue to employ Executive under the terms and conditions
stated in this Agreement.

 

I.              COMPENSATION AND POSITION.

 

A.            Employment.  In consideration of payment to Executive in the
amount of $200 and the covenants and promises contained herein and other good
and valuable consideration, the Company hereby agrees to continue to employ
Executive and Executive hereby agrees to be employed by the Company, upon the
terms and conditions hereinafter set forth.

 

B.            Effective Date.  The terms and conditions of this Agreement shall
become effective as of the date written above.

 

C.            Position and Compensation.  Executive’s position and compensation
will be set by the Board of Directors based on recommendations of the
Compensation Committee.  In addition to the foregoing, the Company shall pay
Executive the gross amount of $200 as consideration for Executive’s entry into
this Agreement.

 

D.            Benefits.

 

                1.             Executive shall be entitled to all benefits
offered generally to employees of the Company.

 

                2.             Executive shall be entitled each year during the
term of this Agreement to a vacation of twenty-five (25) business days, no two
of which need be consecutive, during which time his compensation shall be paid
in full.

 

                3.             To the fullest extent permitted by law, Company
shall indemnify and hold harmless Executive for any and all losses, cost, damage
and expense including attorneys’ fees and court costs incurred or sustained by
Executive, in accordance with the present provisions Article 5G of the Company’s
Articles of Incorporation.

 

II.            TERMS AND CONDITIONS.

 

A.            Employment At Will.

 

                1.  The Company and Executive agree that Executive’s employment
is not for any specific or minimum term, and that subject to Section II(A)(2) of
this Agreement, the continuation of Executive’s employment is subject

 

 

1

--------------------------------------------------------------------------------


 

to the mutual consent of the Company and Executive, and that it is terminable at
will, meaning that either the Company or Executive may terminate the employment
at any time, for any reason or no reason, with or without cause, notice,
pre-termination warning or discipline, or other pre- or post-termination
procedures of any kind.  Executive acknowledges and agrees that any prior
representations to the contrary are void and superseded by this Agreement. 
Executive may not rely on any future representations to the contrary, whether
written or verbal, express or implied, by any statement, conduct, policy,
handbook, guideline or practice of Labor Ready or its employees or agents. 
Nothing in this Agreement should be construed as creating any right, contract or
guarantee of employment.

 

2.             (a)           In the event of termination of Executive’s
employment for any reason, Executive shall be paid unpaid wages and unused
vacation earned through the termination date.

 

                (b)           If Labor Ready terminates Executive’s employment
without Cause or Executive terminates employment with Good Reason as defined in
this Agreement, in addition to the amounts described in Section II(A)(2)(a)
Executive shall be provided with the following as the sole remedy for such
termination, subject to withholding:

 

                (i)            separation payments for twelve (12) months from
the termination date at the base monthly salary in effect for Executive on the
termination date, with the actual period of receipt of such payments being
referred to as the “Severance Period”; and

 

                (ii)           continued vesting for a period of twelve (12)
months past the Executive’s employment termination date of any previously
awarded stock options, restricted stock and other equity awards in compliance
with the terms of the relevant plan or plans, and any applicable sub-plan or
option agreement, provided that all vested awards shall be exercised prior to
the end of such twelve-month period.

 

                (c)           To be entitled to the benefits set forth in
Section II(A)(2)(b), Executive must (i) sign and deliver and not revoke a
release in the form of Exhibit A to this Agreement in accordance with its terms;
and (ii) be in full compliance with all provisions of Section III and IV of this
Agreement.

 

3.             (a)           For the purpose of this Agreement, “Cause,” as used
herein, means any of the following: (i) any material breach of this Agreement by
Executive which, if curable, has not been cured within twenty (20) days after
Executive has been given written notice of the need to cure such breach, or
which breach, if previously cured, recurs; (ii) unauthorized use or disclosure
of Confidential Information, as defined in this Agreement; (iii) Executive’s
continued failure to satisfactorily perform Executive’s essential
responsibilities, in the good faith discretion of the Board, provided that
Executive has been given at least 30 days’ written notice of the need to cure
the failure and cure has not been effected within that time period, or which
failure, if previously cured, recurs; (iv) material failure of Executive to
comply with rules, policies or procedures of the Company as they may be amended
from time to time, provided that Executive has been given at least 30 days’
written notice of the need to cure the failure, if such failure is curable, and
cure has not been effected within that time period, or which failure, if
previously cured, recurs; (v) dishonesty, fraud or gross negligence related to
the business; (vi) personal conduct that is materially detrimental to the
business; or (vii) conviction of or plea of nolo contendere to a felony.

 

                (b)           “Good Reason,” as used herein, means (i) any
material breach of this Agreement by the Company which, if curable, has not been
cured within 20 days after the Company has been given written notice of the need
to cure the breach, or which breach, if previously cured, recurs; or (ii)
assignment of Executive, without Executive’s consent, to a position that is not
a management position.

 

B.            Arbitration.  The Company and Executive agree that any claim
arising out of or relating to this Agreement, or the breach of this Agreement,
or Executive’s application, employment, or termination of employment, shall be
submitted to and resolved by binding arbitration under the Federal Arbitration
Act.  The Company and Executive agree that all claims shall be submitted to
arbitration including, but not limited to, claims based on any alleged violation
of Title VII or any other federal or state laws; claims of discrimination,
harassment, retaliation, wrongful

 

 

2

--------------------------------------------------------------------------------


 

termination, compensation due or violation of civil rights; or any claim based
in tort, contract, or equity.  Any arbitration between the Company and Executive
will be administered by the American Arbitration Association under its
Employment Arbitration Rules then in effect.  The award entered by the
arbitrator will be based solely upon the law governing the claims and defenses
pleaded, and will be final and binding in all respects.  Judgment on the award
may be entered in any court having jurisdiction.  In any such arbitration,
neither Executive nor Company shall be entitled to join or consolidate claims in
arbitration or arbitrate any claim as a representative or member of a class. 
The Company agrees to pay for the arbiter’s fees where required by law.  In any
claim or jurisdiction where this agreement to arbitrate is not enforced, the
Company and Executive waive any right either may have to bring or join a class
action or representative action, and further waive any right either may have
under statute or common law to a jury trial.

 

C.            Duty of Loyalty.  Executive agrees during working hours to devote
his full and undivided time, energy, knowledge, skill and ability to the
Company’s business, to the exclusions of all other business and sideline
interests.  Executive also agrees not to be employed elsewhere unless first
authorized by the Company in writing.  In no event will Executive allow other
activities to interfere with Executive’s duties to the Company.  Executive
agrees to faithfully and diligently perform all duties to the best of
Executive’s ability.  Executive recognizes that the services to be rendered
under this Agreement require certain training, skills and experience, and that
this Agreement is entered into for the purpose of obtaining such service for the
Company.  Upon request, Executive agrees to provide the Company with any
information which Executive possesses and which will be of benefit to the
Company.  Executive agrees to perform his duties in a careful, safe, loyal and
prudent manner.  Executive agrees to conduct him/herself in a way which will be
a credit to Labor Ready’s reputation and interests.

 

D.            Reimbursement.  If Executive ever possesses any Labor Ready funds
(including without limitation cash and travel advances, overpayments made to
Executive by Labor Ready, amounts received by Executive due to Labor Ready’s
error, unpaid credit or phone charges, excess sick or vacation pay, or any debt
owed Labor Ready for any reason, including misuse or misappropriation of company
assets), Executive will remit them to Labor Ready corporate headquarters in
Tacoma, Washington daily unless directed otherwise in writing.  If Executive’s
employment ends, Executive will fully and accurately account to Labor Ready for
any Labor Ready funds and other property in Executive’s possession.  If
Executive fails to do so, Executive hereby authorizes the Company (subject to
any limitations under applicable law) to make appropriate deductions from any
payment otherwise due Executive (including without limitation, Executive’s
paycheck, salary, bonus, commissions, expense reimbursements and benefits), in
addition to all other remedies available to the Company.

 

E.             Background Investigation.  Executive agrees that at any time
during employment the Company may, subject to any applicable legal requirements,
investigate Executive’s background for any relevant information on any subject
which might have a bearing on job performance including, but not limited to,
employment history, education, financial integrity and credit worthiness, and
confirm that Executive has no criminal record during the last ten years. 
Executive shall sign any and all documents necessary for the Company to conduct
such investigation.  For this purpose, Executive specifically authorizes the
Company to obtain any credit reports, background checks and other information
which may be useful.  Executive acknowledges and, except as may be limited by
applicable law, agrees to abide at all times by the terms of Labor Ready’s drug
and alcohol policy.  Executive understands that failure to comply with Labor
Ready’s policies, including its drug and alcohol policies may result in
termination of employment.

 

III.           NON-COMPETITION AND NON-SOLICITATION.

 

A.            Non-Disclosure of Confidential Information.

 

                1.             In connection with Executive’s duties, Executive
may have access to some or all of Labor Ready’s “Confidential Information,”
which includes the following, whether recorded or mentally memorized: (i) the
ideas, methods, techniques, formats, specifications, procedures, designs,
strategies, systems, processes, data and software products which are unique to
Labor Ready; (ii) all of Labor Ready’s customers, marketing, pricing and
financial information, including the names, addresses and any other information
concerning any customer; (iii) the content of all of Labor Ready’s operations,
sales and training manuals; (iv) all other information now in existence or later

 

 

3

--------------------------------------------------------------------------------


 

developed which is similar to the foregoing; and (v) all information which is
marked as confidential or explained to be confidential or which, by its nature,
is confidential.

 

                2.             Executive recognizes the importance of protecting
the confidentiality and secrecy of Confidential Information.  Executive agrees
to use his best efforts to protect Confidential Information from unauthorized
disclosure to others.  Executive understands that protecting Confidential
Information from unauthorized disclosure is critically important to Labor
Ready’s success and competitive advantage, and that the unauthorized disclosure
of Confidential Information would greatly damage Labor Ready.  Executive
recognizes and agrees that taking and using a trade secret or Confidential
Information by memory is no different from taking it on paper or in some other
tangible form.  Executive agrees that Executive will request clarification from
Labor Ready’s legal department if Executive is at all uncertain as to whether
any information or materials are “Confidential Information.”

 

                3.             Executive agrees not to disclose any Confidential
Information to others, use any Confidential Information for Executive’s own
benefit or make copies of any Confidential Information without the Company’s
written consent, whether during or after Executive’s employment with the
Company.  Executive also agrees to return all Confidential Information in his
possession to the Company at Labor Ready’s headquarters in Tacoma, Washington,
immediately upon the Company’s request.  If Executive ever believes that any 
person has received or disclosed or intends to receive or disclose Confidential
Information without the Company’s consent, Executive agrees to immediately
notify the Company.

 

                4.             If Executive’s employment with the Company is
terminated, Executive agrees to immediately return to Labor Ready, at
headquarters in Tacoma Washington, all manuals, mailing lists, customer lists,
supplies, equipment, checks, petty cash, and all other material and records of
any kind concerning Labor Ready’s business, that Executive may possess.

 

B.            Non-Competition.

 

                1.             During the term of this Agreement and for a
period of two (2) years immediately following the termination of employment with
or without Cause or Good Reason, so long as Labor Ready continues to carry on
substantially the same business, Executive will not, for any reason whatsoever,
directly or indirectly, for Executive or on behalf of, or in conjunction with,
any other person(s), company, partnership, corporation or business entity,
engage in any of the following activities within the “Restricted Area” (as
hereinafter defined):  own, manage, operate, control, be employed by,
participate in, invest in, engage in or be connected in any manner with the
ownership, management, operation or control of the same, similar, or related
line of business as that carried on at the time of termination by Labor Ready,
including, without limitation, the solicitation of business or customers located
within the Restricted Area.  For this purpose, the term “Restricted Area” means
a twenty-five (25) mile radius around each Labor Ready branch at the time of
termination and any location where Labor Ready has placed workers during
Executive’s employment.  This non-competition agreement is enforceable whether
Executive’s employment is terminated by the Company or Executive.

 

                2.             Executive agrees that this covenant is necessary
to protect the intellectual property and trade secrets of the Company in view of
Executive’s key role with each branch of the Company and its affiliates and the
extent of confidential and proprietary information about the entire Company and
its affiliates to which Executive has information.  The Company and Executive
agree that the provisions of this Section III(B) do not impose an undue hardship
on Executive and are not injurious to the public; that this provision is
necessary to protect the business of the Company and its affiliates; that the
nature of Executive’s responsibilities with the Company under this Agreement and
Executive’s former responsibilities with the Company provide and/or have
provided Executive with access to Confidential Information that is valuable and
confidential to the Company; that the Company would not continue to employ
Executive if Executive did not agree to the provisions of this Section III(B);
that this Section III(B) is reasonable in terms of length of time and geographic
scope; and that consideration supports this Section III(B), including new
provisions of a cash payment of $200, which was not otherwise owed.  In the
event that a court or arbitrator determines that any provision of this Section
III(B) is unreasonably broad or extensive, including length of time or
geographic scope, Executive agrees that such court or arbitrator should narrow
such provision to the extent necessary to make it reasonable and enforce the
provision as narrowed.

 

 

4

--------------------------------------------------------------------------------


 

C.            No Employee Solicitation.  During the term of this Agreement and
for a period of two (2) years immediately following the termination of
employment, with or without Cause or Good Reason, so long as Labor Ready
continues to carry on substantially the same business, Executive will not, for
any reason whatsoever, directly or indirectly, for Executive or on behalf of, or
in conjunction with, any other person(s), company, partnership, corporation or
business entity, solicit, induce or otherwise influence, or attempt to solicit,
induce or otherwise influence, in any manner any of Labor Ready’s employees to
leave their employment with Labor Ready for any reason, including for the
purpose of becoming employed by Executive’s new employer.

 

D.            No Customer Solicitation.  Executive understands and agrees that
the methods employed in Labor Ready’s business will place Executive in a close
business and personal relationship with Labor Ready customers.  Thus, during the
term of this Agreement and for a period of two (2) years immediately following
the termination of employment with or without Cause or Good Reason, so long as
Labor Ready continues to carry on substantially the same business, Executive
will not, for any reason whatsoever, directly or indirectly, for Executive or on
behalf of, or in conjunction with, any other person(s), company, partnership,
corporation or business entity, contact, call upon, solicit, service, influence
or attempt to contact, call upon, solicit, service or influence any customers or
potential customers (prospects) of any branch where Executive was stationed
within one (1) year before termination of employment with the Company, or with
whom Executive had direct or indirect contact or for whom Executive had
responsibility during Executive’s tenure with the Company or otherwise assisted
Labor Ready in providing services to.

 

E.             General Provisions.

 

                1.             If Executive violates any of the covenants in
this Section III, the time period covered by the covenants will automatically be
extended by a length of time equal to the time period during which such
violation occurred.

 

                2.             The covenants set forth above are independent of
any other provision of this Agreement.  Executive agrees that they will be
enforceable whether or not Executive has any claim against the Company.

 

                3.             Executive acknowledges that if Executive violates
any of the foregoing covenants, the damage to the Company will be such that the
Company is not likely to be made whole with a monetary award.  Therefore,
Executive agrees that if Executive violates any such covenant, the Company will
be entitled to a temporary restraining order, a preliminary injunction and/or a
permanent injunction, in addition to any and all other legal or equitable
remedies available under law and equity.

 

                4.             Executive represents and warrants that Executive
has been in full compliance with the provisions protecting Labor Ready’s
Confidential Information as set forth in the Previous Employment Agreement.

 

                5.             For the purposes of this Section III, all
references to Confidential Information or Confidential Information of Labor
Ready also apply to Confidential Information belonging to any affiliate of Labor
Ready.  Executive’s covenants in subsections (B), (C) and (D) of this Section
III shall protect affiliates of Labor Ready to the same extent that they protect
Labor Ready.

 

F.             Other Employers and Obligations.

 

                1.             Executive represents to the Company that
Executive is not subject to any restriction or duties under any agreement with
any third party or otherwise which will be breached by employment with the
Company, or which will conflict with the Company’s best interests or Executive
obligations under this Agreement.  Executive agrees to notify Executive’s
supervisor promptly in the event Executive is solicited for employment by any
competitor of Labor Ready.

 

                2.             Executive warrants that his employment with the
Company will not violate any contractual obligations with other parties. 
Executive will not use during his employment with the Company nor disclose to
the Company any confidential or proprietary information or trade secrets from
any former or current employers, principals, partners, co-venturers, customers
or suppliers, and will not bring onto the Company’s premises any

 

 

5

--------------------------------------------------------------------------------


 

unpublished document or any property belonging to any such person or entities
without their consent.  Executive will honor any non-disclosure, proprietary
rights, or other contractual agreements with any other person or entity and has
disclosed to the Company any such agreements that may bear on employment with
the Company.  If employment with the Company is terminated, Executive agrees to
tell his new employer about this Agreement and its terms at the time of
re-employment.

 

IV.           ASSIGNMENT OF INVENTIONS.

 

A.            Assignment.  Executive will make prompt and full disclosure to the
Company, will hold in trust for the sole benefit of the Company, and will assign
exclusively to the Company all right, title and interest in and to any and all
inventions, discoveries, designs, developments, improvements, copyrightable
material and trade secrets (collectively herein “Inventions”) that Executive
solely or jointly may conceive, develop, author, reduce to practice or otherwise
produce during his employment with the Company.

 

B.            Outside Inventions.  Executive’s obligation to assign shall not
apply to any Invention about which Executive can prove all the following: 
(a) it was developed entirely on Executive’s own time; (b) no equipment,
supplies, facility, services or trade secret information of Labor Ready was used
in its development; (c) it does not relate (i) directly to the business of Labor
Ready or (ii) to the actual or demonstrably anticipated business, research or
development of Labor Ready; and (d) it does not result from any work performed
by Executive for Labor Ready.  Executive shall attach a list of all existing
Inventions meeting these requirements to this Agreement.

 

V.            COMPLIANCE WITH LAWS AND CODE OF CONDUCT.

 

A.            Commitment to Compliance.  The Company is committed to providing
equal employment opportunity for all persons regardless of race, color, gender,
creed, religion, age, marital or family status, national origin, citizenship,
mental or physical disabilities, veteran status, ancestry, citizenship, HIV or
AIDS, sexual orientation, on-the-job-injuries, or the assertion of any other
legally enforceable rights.  Equal opportunity extends to all aspects of the
employment relationship, including hiring, transfers, promotions, training,
termination, working conditions, compensation, benefits, and other terms and
conditions of employment.  The Company is likewise committed to ensuring that
employees are accurately paid for all hours worked.

 

B.            Duty to Comply with the Law.  Executive agrees to comply with all
federal, state and local laws and regulations, including equal employment
opportunity laws and wage and hour laws.  Executive agrees to immediately notify
the Company if Executive becomes aware of a violation of the law, or suspects a
violation of the law has or will occur.  Executive acknowledges that Executive
may be held personally liable for intentional violations.

 

C.            Duty to Comply with Labor Ready’s Code of Conduct.  Executive
acknowledges and agrees that it is his duty to be familiar with Labor Ready’s
Code of Conduct, and to comply with all of its provisions.

 

VI.           MISCELLANEOUS.

 

A.            Integration.  No promises or other communications made by either
the Company or Executive are intended to be binding unless they are set forth in
this Agreement.  This Agreement contains the entire agreement between the
parties and replaces and supersedes any prior agreements, including the Previous
Employment Agreement.  This Agreement may not be modified except by an
instrument signed by an officer of the Company.  This Agreement will be binding
upon Executive’s heirs, executors, administrators and other legal
representatives.

 

B.            Choice of Law.  The Company and Executive agree that this
Agreement and all interpretations of the provisions of this Agreement will be
governed by the laws of the State of Washington, without regard to choice of law
principles.

 

C.            No Waiver.  If the Company waives any condition or term of this
Agreement, the Company is not waiving any other condition or term, nor is the
Company waiving any rights with respect to any future violation of the same
condition or term.  If the Company chooses to refrain from enforcing any
condition or term, the Company does not

 

 

6

--------------------------------------------------------------------------------


 

intend to waive the right to do so.  Sections II(B), II(E), III and IV of this
Agreement are to remain in effect after termination of the remainder of this
Agreement.

 

D.            Severability.  The provisions of this Agreement are intended to be
severable from each other.  No provision will be invalid because another
provision is ruled invalid or unenforceable.  If any provision in this Agreement
is held to be unenforceable in any respect, such unenforceability shall not
affect any other provision of this Agreement and shall be re-written to provide
the maximum effect consistent with the intent of the provision.

 

E.             Assignment.  The Company reserves the right to assign this
Agreement to an affiliated company or to any successor in interest to the
Company’s business without notifying Executive.  All terms and conditions of
this Agreement will remain in effect following any such assignment.

 

F.             Venue.  Where the parties have mutually waived their right to
arbitration in writing or have not yet sought to enforce their right to compel
arbitration, venue for any legal action in connection with this Agreement will
be limited exclusively to the Washington State Superior Court for Pierce County,
or the United States District Court for the Western District of Washington at
Tacoma.  Executive agrees to submit to the personal jurisdiction of the courts
identified herein, and agrees to waive any objection to personal jurisdiction in
these courts.

 

LABOR READY, INC.

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Joesph P. Sambataro, Jr. 

 

/s/ John Hopkins

 

 

John Hopkins

Name:

Joseph P. Sambataro, Jr.

 

 

 

 

 

Title:

CEO and President

 

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE OF CLAIMS

 

 

This Release of Claims (“Release”) is hereby executed by John Hopkins
(“Executive”) in accordance with the Employment Agreement between Executive and
Labor Ready, Inc. (“Employer”), dated March 21, 2005 (“Employment Agreement”).

 

RECITALS

 

A.            Employer and Executive are parties to the Employment Agreement.

 

B.            The Employment Agreement provides for certain payments and
benefits to Executive upon termination of Executive’s employment under certain
circumstances, provided that Executive signs and delivers to Employer upon such
termination a Release in substantially the form of this Release.

 

C.            Executive desires for Employer to make payments in accordance with
the Employment Agreement and therefore executes this Release.

 

TERMS

 

1.             Waiver, Release and Covenant.  On behalf of Executive and
Executive’s marital community, heirs, executors, administrators and assigns,
Executive expressly waives, releases, discharges and acquits any and all claims
against Employer and its present, former and future affiliates, related
entities, predecessors, successors and assigns, and all of their present, former
and future officers, directors, stockholders, employees, agents, partners, and
members, in their individual and representative capacities (collectively
“Released Parties”) that arise from or relate to Executive’s employment with
Employer and/or the termination of such employment (“Released Claims”).  This
waiver and release includes any and all Released Claims (including claims to
attorneys’ fees), damages, causes of action or disputes, whether known or
unknown, based upon acts or omissions occurring or that could be alleged to have
occurred before the execution of this Release.  Released Claims include, without
limitation, claims for wages, employee benefits, and damages of any kind
whatsoever arising out of any:  contract, express or implied; tort;
discrimination; wrongful termination; any federal, state, local or other
governmental statute or ordinance, including, without limitation, Title VII of
the Civil Rights Act of 1964, as amended; the Age Discrimination in Employment
Act, as amended (“ADEA”); the Employee Retirement Income Security Act of 1974;
and any other legal limitation on the employment relationship.  Executive also
covenants and promises never to file, press or join in any complaint or lawsuit
for personal relief or any amounts of any nature based on any Released Claim and
agrees that any such claim, if filed by Executive, shall be dismissed, except
that this covenant and promise does not apply to any claim of Executive
challenging the validity of this Release in connection with claims arising under
the ADEA and/or the Older Workers’ Benefit Protection Act of 1990 (“OWBPA”). 
Executive represents and warrants that he is the sole owner of all Released
Claims and has not assigned, transferred, or otherwise disposed of Executive’s
right or interest in those matters.  Notwithstanding the foregoing, this waiver
and release does not apply to claims that arise after the date that the release
is executed, claims to vested benefits under ERISA, workers’ compensation claims
or any other claims that may not be released under this Release in accordance
with applicable law.

 

2.             Acknowledgment of Sufficiency of Consideration.  Executive
acknowledges and agrees that in the absence of Executive’s execution of this
Release, Employer is not obligated to provide Executive with the payment and
benefits described in Section II(A)(2)(b) of the Employment Agreement, and that
the payment and benefits set forth in Section II(A)(2)(b) of the Employment
Agreement are adequate consideration for the covenants and release herein.

 

3.             Covenants and Obligations under Employment Agreement.  Nothing in
this Release supersedes or restricts any obligations that Executive owes to
Employer, including, without limitation, the obligation to protect Employer’s
interests in confidential information and trade secrets and inventions under the
Employment Agreement and/or under applicable law.

 

 

8

--------------------------------------------------------------------------------


 

4.             Review and Revocation Period.  Executive has a period of seven
(7) calendar days after delivering the executed Release to Employer to revoke
the Release.  To revoke, Executive must deliver a notice revoking his agreement
to this Release to the CEO of Employer.  This Release shall become effective on
the eighth day after delivery of this executed Release by Executive to Employer
(“Effective Date”), provided that Executive has not revoked the Release. 
Employer shall have no obligation to provide Executive with any payment or
benefits as described in Section 6 of the Employment Agreement if Executive
revokes this Release.

 

5.             Governing Law.  This Release shall be interpreted in accordance
with the law of the State of Washington, without regard to the conflicts of law
provisions of such laws.

 

6.             Severability.  If any provision of this Release constitutes a
violation of any law or is or becomes unenforceable or void, then such
provision, to the extent only that it is in violation of law, unenforceable or
void, shall be deemed modified to the extent necessary so that it is no longer
in violation of law, unenforceable or void, and such provision will be enforced
to the fullest extent permitted by law.  If such modification is not possible,
such provision, to the extent that it is in violation of law, unenforceable or
void, shall be deemed severable from the remaining provisions of this Release,
which shall remain binding.

 

7.             Knowing and Voluntary Agreement.  Executive hereby warrants and
represents that (a) Executive has carefully read this Release and finds that it
is written in a manner that he understands; (b) Executive knows the contents
hereof; (c) Executive has been advised to consult with his personal attorney
regarding the Release and its effects and has done so; (d) Executive understands
that he is giving up all Released Claims and all damages and disputes that have
arisen before the date of this Release, except as provided herein; (e) Executive
has had ample time to review and analyze this entire Release; (f) Executive did
not rely upon any representation or statement concerning the subject matter of
this Release, except as expressly stated in the Release; (g) Executive has been
given at least twenty-one (21) days to consider this Release and seven (7) days
to revoke this Release; (h) Executive understands the Release’s final and
binding effect; (i) Executive has signed this Release as his free and voluntary
act.

 

8.             Arbitration and Venue.  Employer and Executive agree that any
claim arising out of or relating to this Agreement, or the breach of this
Agreement shall be submitted to and resolved by binding arbitration under the
Federal Arbitration Act.  Employer and Executive agree that all claims shall be
submitted to arbitration including, but not limited to, claims based on any
alleged violation of Title VII or any other federal or state laws; claims of
discrimination, harassment, retaliation, wrongful termination, compensation due
or violation of civil rights; or any claim based in tort, contract, or equity. 
Any arbitration between Employer and Executive will be administered by the
American Arbitration Association under its Employment Arbitration Rules then in
effect.  The award entered by the arbitrator will be based solely upon the law
governing the claims and defenses pleaded, and will be final and binding in all
respects.  Judgment on the award may be entered in any court having
jurisdiction.  In any such arbitration, neither  nor Employer shall be entitled
to join or consolidate claims in arbitration or arbitrate any claim as a
representative or member of a class.  Employer agrees to pay for the arbiter’s
fees where required by law.  In any claim or jurisdiction where this agreement
to arbitrate is not enforced, Employer and Executive waive any right either may
have to bring or join a class action or representative action, and further waive
any right either may have under statute or common law to a jury trial. Where the
parties have mutually waived their right to arbitration in writing or have not
yet sought to enforce their right to compel arbitration, venue for any legal
action in connection with this Agreement will be limited exclusively to the
Washington State Superior Court for Pierce County, or the United States District
Court for the Western District of Washington at Tacoma.  Executive agrees to
submit to the personal jurisdiction of the courts identified herein, and agrees
to waive any objection to personal jurisdiction in these courts.

 

EXECUTED this 21st day of March, 2005.

 

 

/s/ John Hopkins

 

John Hopkins

 

 

9

--------------------------------------------------------------------------------